SHRUM, Judge,
concurring.
I concur. I do so because, as stated in the majority opinion, decisions of the Supreme Court of Missouri control this court. Mo. Const, art. V, § 2 (1945). Inasmuch as this court is so constitutionally bound, Andres v. Alpha Kappa Lambda Fraternity, 730 S.W.2d 547, 551-52, n. 11 (Mo. banc 1987) (emphasis added), compels concurrence because of the following language:

[Acknowledging the existence of an “intermediate status’’ only injects unnecessary confusion into an ever increasingly complex body of law generally addressing the liability of purveyors of alcoholic beverages.

The statement about “intermediate status” by our Supreme Court is found after it had already determined that the “facts support [a] finding that the Local was a social host.” Id. at 551-52, n. 11 (emphasis in original). The “intermediate status” seemingly rejected in Andres appears to be a recognition by the Supreme Court that fact situations might arise where the purveyor of the alcoholic beverages was neither a “social host” nor a commercial vendor. *482Yet, if the “intermediate status” is rejected for all factual situations, there is no need to make a distinction between the two.
The terms of § 537.053.1, RSMo 1986, are explicitly applicable to dram shops (i.e., commercial vendors) and not to a social host. Andres, supra, at 551. In McClure v. McIntosh, 770 S.W.2d 406, 408 (Mo.App.1989), — U.S. -, 110 S.Ct. 367, 107 L.Ed.2d 353 (1989), § 537.053.1 was cited, in part, as authority for holding that “[pjublic policy in Missouri is that it is the consumption and not the furnishing of alcoholic beverages that is the proximate cause of injuries inflicted by intoxicated persons.” In the instant case, Brown Group, Inc., makes that same argument in its brief. However, the statement in McClure about public policy and the argument made by Brown Group, Inc., in its brief is contrary to what the Missouri Supreme Court said about the legislature’s intent in adopting § 537.053.
[Wje must conclude that the legislature intended only to address the question of liability relating to commercial vendors in § 537.053.1....
Similarly, § 537.053.2 prohibits imposition of liability upon certain commercial vendors by stating that “the holdings in cases such as” Sampson [v. W.F. Enterprises, Inc., 611 S.W.2d 333 (Mo.App.1980) ], Nesbitt [v. Westport Square, Ltd., 624 S.W.2d 519 (Mo.App.1981) ] and Carver v. Schafer, 647 S.W.2d 570 (Mo.App.1983) ], involving taverns, are to be “abrogated” because the consuming rather than the furnishing of alcoholic beverages is deemed the proximate cause of injuries inflicted upon others by intoxicated persons, and those cases “abrogated” by § 537.053.2 dealt with the furnishing of alcoholic beverages by taverns selling liquor by the drink not social guests.
Finally, § 537.053.3 ... demonstrates an intent [by the legislature] to address only the liability of a particular class of commercial vendors.
While it might be argued § 537.053 should be somehow construed as applying to social hosts in order to achieve the legislative purpose of precluding civil liability for all purveyors of alcoholic beverages, close scrutiny of its subsections reveals no ambiguity which could be construed as demonstrating a legislative intention that permits of such construction- [W]e conclude that the legislature only intended to shield a particular class of commercial vendors of alcoholic beverages and not social hosts from civil liability. (Emphasis added.)
Andres, at 551-52. Given the above, § 537.053 would not appear to be authority for the proposition that the legislature intended, by such enactment, to extend the public policy described in that legislation to social hosts (or to the “intermediate status” purveyor of alcoholic beverages if any such factual situations existed).
What is clear, is that our Supreme Court relied heavily upon the reasoning in Harriman v. Smith, 697 S.W.2d 219 (Mo.App.1985), in determining that the plaintiffs in Andres did not state a claim for relief against the defendant fraternity. The reasons for declining to impose liability on a social host were: (a) Imposing liability upon social hosts would have a substantial impact on everyday social and family affairs and, therefore, the parameters of any duty imposed on social hosts should be determined by the legislature; (b) Unlike commercial vendors, social hosts do not realize any pecuniary gain from the furnishing of alcoholic beverages and, for this reason, they likewise have no incentive to encourage excessive consumption; (c) The typical social host lacks the expertise required to evaluate the quantity of alcohol a guest can safely consume; and (d) Lastly, commercial vendors are able to insure themselves against the risks of furnishing alcoholic beverages while such protection is not presently available to social hosts. Andres, supra, at 553; Harriman, supra, at 221.
It does not appear that any one of the reasons cited in Andres and Harriman are a sound basis for holding that no duty could be imposed on an employer, such as Brown Group, Inc., when it is alleged that (a) one of Brown Group, Inc.’s employees *483seriously injured an innocent party by driving across the centerline of a highway when the employee was drunk; (b) the employee got drunk at a meeting which Brown Group, Inc., required the employee to attend; (c) Brown Group, Inc., furnished the alcohol and its employee got obviously intoxicated at the meeting; and (d) the employee was on duty and within the course of his employment when he got drunk.
Despite these observations, Andres says that there is no “intermediate status” between commercial vendors and social hosts. That being the law, as presently declared, I concur.